Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Kassas on Wednesday May 18, 2022.

The application has been amended as follows: 
Claim 1, line 12: “extends” has been changed to “is extendable”
Claim 18 has been canceled
Claim 22 has been canceled
Claim 23 has been canceled

With this examiner’s amendment claims 1, 4, 5, 9, 11-17 and 19-21 are now allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the primary reason for allowance of independent claim 1 is the inclusion of the two or more anchor lines configured to secure the yoke line to the first and second pre-existing gutter hangers, each anchor line comprising two O-rings configured to secure to one of the first and second ends of the yoke line, in combination with all of the other features and limitations as claimed.
The primary reason for allowance of independent claims 19 and 20 is the fall restraint system being claimed in combination with a roof having gutter having first and second pre-existing gutter hangers, wherein the first anchor line is releasably connected to the first pre-existing gutter hanger and the second anchor line releasably connected to the second-pre-existing gutter hanger, in combination with all of the other features and limitations set forth in the claim.
As can be seen in the previously cited prior art, the known fall restraint systems for use on a roof are either anchored to the roof truss system along the slope or at the peak, or provided with an anchoring device for attachment or clamping to the lower edge of the roof, with clearance provided about the roof edge so as not to interfere with or transfer a load to gutters or other fascia protrusions. These known fall restraint systems for use on a roof are designed to include an attachment means for securing the fall restraint system to the roof without contacting the gutter and or hangers so as to avoid damaging the gutter and hangers. To modify any of these known systems to connect to the gutter hangers would be against the teaching of the references and destroy the intent of working around the gutters.
For at least these reasons claims 1, 4, 5, 9, 11-17, 19, 20 and 21 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634